United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
C.B. Weiser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1297
Issued: May 13, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 2, 2007 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ hearing representative’s January 23, 2007 merit decision finding that he had received
an overpayment of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation due to
the receipt of dual benefits from the Office and the Department of Veterans Affairs; (2) whether
the amount of the overpayment is $366,698.20; and (3) whether the overpayment is subject to
waiver.
FACTUAL HISTORY
On June 4, 1996 appellant, then a 51-year-old labor relations specialist, filed an
occupational disease claim alleging that he developed depression, stress and angina due to

factors of his federal employment beginning in 1983. He felt that he was successful at work
from 1973 through 1983.
Appellant submitted medical reports from Dr. William A. Germer, a clinical
psychologist, beginning in 1984 and diagnosing adjustment disorder with mixed emotional
features.
Dr. Germer attributed appellant’s condition to his employment interactions.
Dr. Victor L. Stevens, a Board-certified psychiatrist, examined appellant on August 8, 1996 and
noted that appellant reported feeling like a failure because he was unable to return to work as a
supervisor at the employing establishment. He noted that appellant was hospitalized from May 9
to 14, 1996 due to depression and was hospitalized again June 5 to 11, 1996 for a multiple drug
overdose. Dr. Stevens diagnosed recurrent major depressive disorder. On November 17, 1996
Dr. Germer stated that appellant had had features of both a major depression and chronic posttraumatic stress disorder. He stated that appellant’s current diagnosis was adjustment disorder
with depressive mood as a result of occupational problems. The Office accepted appellant’s
claim for adjustment disorder and depression on December 24, 1996.
In a report dated June 24, 1997, Dr. David W. Gunzburger, a clinical psychologist, noted
that appellant believed that he sustained a minor post-traumatic stress disorder due to his combat
service in Vietnam. He diagnosed adjustment disorder, major depressive disorder and chronic
post-traumatic stress disorder. Appellant applied for benefits from the Department of Veterans
Affairs (VA) on August 26, 1997 and received an award of 30 percent disability effective
April 1997 due to post-traumatic stress disorder.
In a letter dated August 26, 1997, the Office informed appellant that he must make an
election between compensation under the Federal Employees’ Compensation Act (FECA) and
VA benefits. The Office stated that as appellant’s accepted condition was adjustment disorderdepressive mood and depression and that as he was not previously receiving a service-connected
disability for post-traumatic stress disorder he must elect which benefit he wished to receive.
The Office requested information from the VA regarding appellant’s claim. Appellant elected to
receive FECA benefits on September 1, 1997 effective April 18, 1996.
In a letter dated January 5, 1998, appellant informed the Office that the VA awarded him
50 percent disability due to post-traumatic stress disorder effective April 1997. In a report dated
August 3, 1998, Dr. Katharina Hathaway, a VA physician, examined appellant and diagnosed
major depressive disorder, panic disorder and post-traumatic stress disorder. She noted that
appellant reported a month history of increased depression, panic attacks, auditory hallucinations
and sleep disturbances following notification that he was being terminated from the employing
establishment after two years’ workers’ compensation leave due to post-traumatic stress disorder
symptoms. Dr. Hathaway noted that appellant had a combat history in Vietnam from 1967
through 1969 and that he made three suicide attempts in 1996 overdosing twice and cutting his
wrist once. Appellant reported auditory hallucinations in 1996 and July 1998.
Appellant completed an EN1032 on September 9, 1999 and reported that he was
receiving VA benefits due to post-traumatic stress disorder. On April 7, 2001 he completed an
EN1032 and indicated that he received 100 percent disability from the VA since December 1999.
The VA completed a form on April 2, 2002 and indicated that appellant received disability
benefits due to post-traumatic stress disorder, diabetes mellitus and peripheral neuropathy of

2

both lower extremities. The VA indicated that no increase had been made in appellant’s monthly
benefits as the result of an on-the-job injury.
Appellant completed an additional EN1032 on April 6, 2002 and indicated that he
received 100 percent disability compensation from the VA due to post-traumatic stress disorder.
The Office requested additional information from the VA on April 22, 2003 regarding the
reasons that appellant’s disability due to his emotional condition increased. The VA responded
on October 15, 2003 and indicated that appellant received service-connected benefits from posttraumatic stress disorder at 50 percent from March 26, 1997 and at 100 percent from
May 31, 1999.
In a letter dated November 12, 2003, the Office informed appellant that he must make an
election between his service-connected disability award due to post-traumatic stress disorder
from the VA and his FECA benefits. On November 22, 2003 appellant elected to receive VA
benefits effective February 1, 2004. By decision dated December 18, 2003, the Office informed
appellant that the date of his election of VA benefits had been changed to November 30, 2003
and compensation deleted. The Office also informed appellant that an additional election of
benefits between VA and FECA benefits must be made for the period March 26, 1997 through
November 29, 2003. In a letter dated December 18, 2003, appellant requested civil service
retirement benefits. On December 29, 2003 appellant objected to the Office’s finding that he
was receiving dual benefits. He elected to receive VA benefits from March 26, 1997 through
November 29, 2003.
The Office requested additional information from the VA on January 7, 2004 regarding
whether appellant received service-connected benefits for an emotional condition prior to
March 26, 1997. The VA responded on January 23, 2004 and indicated that appellant initially
received 30 percent disability due to post-traumatic stress disorder on March 26, 1997.
Appellant’s condition was reevaluated on February 23, 2000 and he was granted an increase
from 30 to 50 percent disability effective March 26, 1997 and from 50 to 100 percent disability
effective May 31, 1999.
On February 17, 2004 appellant submitted a report dated October 2, 1998 from
Dr. Robert L. Jimenez, a Board-certified psychiatrist, which noted that appellant had received
workers’ compensation benefits for three years from the employing establishment and that he
was a Vietnam veteran with a diagnosis of post-traumatic stress disorder. He stated that
appellant had been deteriorating substantially with resurgence of his post-traumatic stress
disorder and psychotic depression. Dr. Jimenez described appellant’s service in the military and
his flashbacks and triggers for anxiety and depression. He stated that appellant carried “an
enormous amount of survival guilt.” Dr. Jimenez stated, “[Appellant] has also had substantial
difficulties in the post office where he has worked as a result of drinking and the [post-traumatic
stress disorder] issues, the rage and anger. For the last three years he essentially has been out on
workmen’s compensation because of the stress there.” He diagnosed major depressive disorder
with psychotic features in partial remission, post-traumatic stress disorder, chronic, secondary to
the Vietnam War, panic attacks and generalized anxiety disorder. Dr. Jimenez stated, “The
patient has been deteriorating substantially in the last three years with the resurgence of his
[post-traumatic stress disorder] along with the psychotic depression.”

3

On February 17, 2004 the Branch of Hearings and Review informed appellant that his
case record was received from the Office. However, on February 24, 2004 the Branch of
Hearings and Review stated that the transfer of appellant’s record was in error. Appellant
submitted a letter dated March 20, 2004 to the Branch of Hearings and Review and noted that he
had requested an oral hearing and that he wished to provide testimony from two witnesses. In a
letter dated October 24, 2004, appellant stated that he had previously requested an oral hearing
regarding the December 18, 2003 decision finding that he was not entitled to compensation and
VA benefits for his emotional conditions. In a letter dated June 3, 2005, the Branch of Hearings
and Review found that there was no final decision issued in posture for an oral hearing.
In a September 22, 2005 memorandum to file, the Office stated that appellant’s emotional
condition claim was accepted by the Office for post-traumatic stress disorder. On September 22,
2005 the Office made a preliminary finding that appellant had received an overpayment of
compensation in the amount of $366,698.20 because he received augmented benefits from the
VA for the period March 26, 1997 through November 29, 2003. The Office found that appellant
was without fault in the creation of the overpayment. Appellant requested an oral hearing in a
letter postmarked October 21, 2005.1 He requested waiver of the overpayment and submitted
financial documents. Appellant alleged that his two diagnosed emotional conditions were
separate conditions with separate diagnoses and causes.
Appellant testified at the oral hearing on November 15, 2006 and submitted additional
financial information. By decision dated February 12, 2007, the hearing representative noted
that the Office accepted appellant’s emotional condition claim for adjustment disorder and
depression. She found that the VA awarded appellant benefits beginning in March 1997 for
post-traumatic stress disorder. The hearing representative noted that the Office required
appellant to make an election between his FECA benefits and his VA benefits. The hearing
representative found that an overpayment of $366,698.20 occurred for the reasons found by the
Office. She stated, “In this case, the claimant’s injury is an emotional one and therefore, one
may not distinguish between separate diagnosed conditions all affecting the same area of the
body, i.e., the brain.” The hearing representative noted that the Office found appellant without
fault in the creation of the overpayment and she found that he was not entitled to waiver.2

1

The Office issued a final decision on October 24, 2005 affirming its preliminary determination and finding that
appellant was not entitled to waiver of the overpayment. As appellant had previously requested an oral hearing this
decision is null and void.
2

Following the Office’s February 12, 2007 decision, appellant submitted additional new evidence. As the Office
did not consider this evidence in reaching a final decision, the Board may not review the evidence for the first time
on appeal. See 20 C.F.R. § 501.2(c).

4

LEGAL PRECEDENT -- ISSUE 1
Section 8116(a) of the Act defines the limitations on the right to receive compensation
benefits. This section of the Act provides in pertinent part as follows:
“(a) While an employee is receiving compensation under this subchapter, ... he
may not receive salary, pay or remuneration of any type from the United States
except -(1) in return for service actually performed;
(2) pension for service in the Army, Navy, or Air Force;
(3) other benefits administered by the [VA] unless such benefits are
payable for the same injury or the same death. ...3”
Section 8116(b) provides that in such cases an employee shall elect which benefits he
shall receive.4 The Act prevents payment of dual benefits in cases where the Office has found
that the injury was sustained in civilian federal employment and the VA has held that the same
injury was caused by military service.5
The Office’s procedure manual discusses when payments of benefits under the Act and
under statutes administered by the VA constitute forbidden dual payments of compensation,
noting that the prohibition against receiving such payments includes an increase in a veteran’s
service-connected disability award, where the increase is brought about by an injury sustained
while in civilian employment.6
ANALYSIS -- ISSUE 1
The Office accepted appellant’s emotional condition claim for adjustment disorder and
depression on December 24, 1996. Following this decision, appellant requested benefits from
the VA for his diagnosed condition of post-traumatic stress disorder on August 26, 1997.
The Board finds that the hearing representative did not provide an adequate explanation
for determining that appellant’s FECA benefits and VA benefits were for the same injury. The
sole analysis on the issue was the hearing representative’s conclusory statement: “In this case,
the claimant’s injury is an emotional one and therefore, one may not distinguish between
separate diagnosed conditions all affecting the same area of the body, i.e., the brain.” This

3

5 U.S.C. § 8116(a).

4

5 U.S.C. § 8116(b).

5

Richard A.Cerasale, 56 ECAB 461, 464 (2005); Sinclair L. Taylor, 52 ECAB 227, 230 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.8(b)(1), (2)
(February 1995).

5

assertion is not supported by a plain reading of the Act, which requires the benefits for the “same
injury” not for an injury to the same area of the body.
The Office must conduct an analysis of the medical reports of record to determine
whether the same diagnosed condition or the same medical findings or treatment were used to
support both the acceptance of an injury under FECA and an acceptance of benefits from the
VA.7 In this case, the Office did not offer a review of the medical evidence regarding the
Office’s accepted condition of adjustment disorder and depression to determine whether it
encompassed the same medical findings or treatment for the accepted VA condition of posttraumatic stress disorder. The Office did not offer a comprehensive medical report which opined
that appellant’s diagnosed conditions were in fact the “same injury.” The Office simply
concluded without a legal or factual investigation that since the conditions related to the same
part of the body, i.e., the brain, the diagnoses should be considered the “same injury.” Without a
valid legal argument and findings of fact supporting that appellant was receiving benefits from
the VA for the “same injury” for which compensation was being paid by the Office, it was error
for the Office to find that an overpayment occurred.8
CONCLUSION
The Board finds that the Office has not made sufficient findings of fact as to whether
appellant was receiving benefits payable from the VA for the “same injury” for which
compensation was being paid by the Office. Without such a factual determination, it was error
for the Office to find that an overpayment had occurred. The Board will reverse the Office’s
January 23, 2007 determination that an overpayment had occurred in the amount of $366,698.20.

7

R.M., Docket No. 06-949 (issued September 18, 2007) (the VA informed the Office that the claimant’s servicerelated rating increased after employment-related surgery); Eric E. Toney, Docket No. 05-1984 (issued May 2, 2006)
(when the VA increased the claimant’s service-related emotional condition rating due to the impact of the
deterioration of his physical condition following the employment injury and the Office accepted for a consequential
emotional condition, the change in the emotional condition was a result of the injury accepted under FECA and
therefore resulted in dual benefits); Kelvin L. Davis, 56 ECAB 404 (2005) (the VA compensated for service-related
schizophrenia and the Office accepted for permanent aggravation of preexisting schizophrenia, appellant was not
entitled to dual benefits as his physician confirmed the both agencies were compensating for the same injury);
Lawrence Sherman, 55 ECAB 359 (2004) and Martin L. Stringer, Docket No 01-829 (issued June 24, 2002) (the
Board found dual benefits as both the Office and the VA compensated the claimants for the same surgical
procedures).
8

Fernando Chavez, 51 ECAB 579 (2000).

6

ORDER
IT IS HEREBY ORDERED THAT the January 23, 2007 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: May 13, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

